        Case 1:19-cv-00102-JM Document 71 Filed 06/25/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              BATESVILLE DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                                 PLAINTIFF

V.                        CASE NO. 1:19-cv-102-JM-BD

LARRY RING, et al.                                                       DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 25th day of June, 2020.


                                        _______________________________
                                        UNITED STATES DISTRICT JUDGE
